       Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 1 of 23



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


FARM FAMILY CASUALTY INSURANCE COMPANY )
          Plaintiff,                   )
                                       )
v.                                     )                            CIVIL ACTION
                                       )                            NO. 3:20-cv-243
HECKLER BROTHERS, LLC, CHESTER HECKLER )
& SANTIAGO COJ                         )
          Defendants.                  )


                   DECLARATORY JUDGMENT COMPLAINT

        Plaintiff, FARM FAMILY CASUALTY INSURANCE COMPANY (“FFCIC”),

for its Declaratory Judgment Complaint against Defendants, HECKLER BROTHERS,

LLC, CHESTER HECKLER and SANTIAGO COJ, alleges as follows:

                                 Nature of the Action

        1.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201, et

seq.

        2.    FFCIC seeks a declaration as to its defense and indemnity obligations to

HECKLER BROTHERS, LLC and/or CHESTER HECKLER under three insurance

policies in relation to litigation instituted by SANTIAGO COJ against HECKLER

BROTHERS, LLC and CHESTER HECKLER arising out of an incident that took place

on October 6, 2019 at 286 Brewster Street, Coventry, Connecticut.

        3.    FFCIC seeks a declaration that there is no defense or indemnity coverage

for HECKLER BROTHERS, LLC and/or CHESTER HECKLER under Liability Policy

No. 0607G1695 issued to Heckler Brothers, LLC, Liability Policy No. 0607G1001 issued

to Heckler Brothers, Leon Heckler and Chester Heckler, and/or Umbrella Policy No.



                                           1
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 2 of 23



0607B1016 issued to Chester L Heckler, Leon Heckler and Heckler Brothers, in relation

to the lawsuit, Santiago Coj v. Chester Heckler and Heckler Brothers, LLC, pending in

the Rockville Superior Court and bearing Docket No. TTD-CV19-6019124-S (the

“Underlying Suit”).

                                 Jurisdiction and Venue

           4.   FFCIC is an insurance company organized under the laws of the State of

New York. FFCIC is domiciled in the State of New York with its principal place of

business at 344 Route 9W, Glenmont, NY 12077. FFCIC issued the policies identified in

this Complaint from its offices in Glenmont, New York.

           5.   Upon information and belief, Defendant, HECKLER BROTHERS, LLC,

is organized under the laws of the State of Connecticut with a business address of 286

Brewster Street, Coventry, Connecticut. Accordingly, this Court has personal jurisdiction

over it.

           6.   Upon information and belief, Defendant, CHESTER HECKLER, is a

citizen of the State of Connecticut and resides at 286 Brewster Street, Coventry,

Connecticut. Accordingly, this Court has personal jurisdiction over him.

           7.   Upon information and belief, Defendant, SANTIAGO COJ, is a citizen of

the State of Connecticut and resides at 4 Prospect Street, Willimantic, Connecticut.

Accordingly, this Court has personal jurisdiction over him.

           8.   Upon information and belief, the amount in controversy exceeds

$75,000.000, exclusive of interest and costs.




                                                2
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 3 of 23



        9.      Jurisdiction in this Court is proper under 28 U.S.C. § 1332(a)(1) in that

FFCIC and Defendants are citizens of different states and the amount in controversy

exceeds $75,000.00.

        10.     Venue is proper in this Court under 28 U.S.C. § 1391(a) because all of the

Defendants reside in this judicial district and a substantial part of the events or omissions

giving rise to this action occurred in this judicial district.

                                          The Policies

        11.     FFCIC issued Liability Policy No. 0607G1695 to Heckler Brothers, LLC

with effective dates January 14, 2019 to January 14, 2020. A true and accurate copy of

Liability Policy No. 0607G1695 is appended hereto as Exhibit A and incorporated by

reference in its entirety.

        12.     FFCIC expressly reserves its right to rely on Liability Policy No.

0607G1695 in its entirety in seeking declaratory judgment that there was/is no duty to

defend and/or indemnify HECKLER BROTHERS, LLC and/or CHESTER HECKLER

under Liability Policy No. 0607G1695 in relation to the Underlying Suit. FFCIC further

expressly reserved the right to modify and amend this Declaratory Judgment Complaint.

        13.     FFCIC issued Liability Policy No. 0607G1001 to Heckler Brothers, Leon

Heckler and Chester Heckler with effective dates July 11, 2019 to July, 2020. A true and

accurate copy of Liability Policy No. 0607G1001 is appended hereto as Exhibit B and

incorporated by reference in its entirety.

        14.     FFCIC expressly reserves its right to rely on Liability Policy No.

0607G1001 in its entirety in seeking declaratory judgment that there was/is no duty to

defend and/or indemnify HECKLER BROTHERS, LLC and/or CHESTER HECKLER



                                                3
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 4 of 23



under Liability Policy No. 0607G1001 in relation to the Underlying Suit. FFCIC further

expressly reserved the right to modify and amend this Declaratory Judgment Complaint.

       15.      FFCIC issued Umbrella Policy No. 0607B1016 to Chester L Heckler,

Leon Heckler and Heckler Brothers with effective dates August 4, 2019 to August 4,

2020. A true and accurate copy of Umbrella Policy No. 0607B1016 is appended hereto as

Exhibit C and incorporated by reference in its entirety.

       16.      FFCIC expressly reserves its right to rely on Umbrella Policy No.

0607B1016 in its entirety in seeking declaratory judgment that there was/is no duty to

defend and/or indemnify HECKLER BROTHERS, LLC and/or CHESTER HECKLER

under Umbrella Policy No. 0607B1016 in relation to the Underlying Suit. FFCIC further

expressly reserved the right to modify and amend this Declaratory Judgment Complaint.

                                   The Underlying Suit

       17.      On or about November 6, 2019, SANTIAGO COJ filed the Underlying

Suit in Connecticut Superior Court, Judicial District of Rockville. A true and accurate

copy of the October 29, 2019 complaint is attached hereto as Exhibit D and incorporated

by reference.

       18.      The Underlying Suit arises out of an incident alleged to have occurred on

October 6, 2019 at 286 Brewster Street, Coventry, Connecticut.

       19.      In the Underlying Suit, SANTIAGO COJ asserts five counts titled Count

One – Negligence (directed to Defendant CHESTER HECKLER), Count Two –

Negligent Infliction of Emotional Distress (directed to Defendant CHESTER

HECKLER), Count Three – Respondeat Superior (directed to Defendant HECKLER

BROTHERS, LLC), Count Four – Negligent Hiring, Retention and/or Supervision



                                             4
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 5 of 23



(directed to Defendant HECKLER BROTHERS, LLC), and Count Five – False Arrest,

Detention and/or Imprisonment (directed to both Defendants). In his prayer for relief,

SANTIAGO COJ seeks compensatory damages; and such other relief as the Court deems

appropriate.

          20.   HECKLER       BROTHERS,       LLC     and   CHESTER        HECKLER       are

represented by Counsel appointed by FFCIC. Such representation is provided to

HECKLER BROTHERS, LLC and CHESTER HECKLER subject to a reservation of

rights issued by FFCIC.

          21.   Upon information and belief, HECKLER BROTHERS, LLC and

CHESTER HECKLER are also represented by personal counsel.

                         First Count – Declaratory Judgment –
                No Duty To Defend Under Liability Policy No. 0607G1695

          22.   FFCIC incorporates paragraphs 1 – 21 as if fully set forth herein.

          23.   The initial grant of liability coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage expressly and unambiguously provides, in

relevant part, as follows:

Section A              WE provide coverage under Section A – BODILY INJURY/PROPERTY
Bodily Injury/         DAMAGE, if a claim is made or a SUIT is brought against an INSURED for
Property Damage        damages because of BODILY INJURY or PROPERTY DAMAGE caused by an
                       OCCURRENCE that takes place in the COVERAGE TERRITORY and to
                       which this coverage applies…

          24.   The Underlying Suit fails to trigger coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage because the Underlying Suit does not allege

damages because of “bodily injury” or “property damage” as defined by the FFCIC

Policy.




                                             5
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 6 of 23



       25.     The Underlying Suit fails to trigger coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage of the FFCIC Policy because any alleged

damages because of “bodily injury” or “property damage” asserted in the Underlying Suit

were not caused by an “occurrence” as defined by the FFCIC Policy.

       26.     The initial grant of liability coverage under Section F – PERSONAL

INJURY/ADVERTISING INJURY Coverage expressly and unambiguously provides, in

relevant part, as follows:

Section F              WE provide coverage under Section F - PERSONAL INJURY and
Personal Injury and    ADVERTISING INJURY Liability Coverage, if a claim is made or a SUIT is
Advertising Injury     brought against an INSURED for damages because of PERSONAL INJURY or
Liability Coverage     ADVERTISING INJURY sustained by any person or organization. The offense
                       resulting in PERSONAL INJURY or ADVERTISING INJURY must be
                       committed in the COVERAGE TERRITORY during the Policy period.



       27.     The Underlying Suit fails to trigger coverage under Section F –

PERSONAL INJURY/ADVERTISING INJURY Coverage because the Underlying Suit

does not allege damages because of “Personal Injury” or “Advertising Injury” as defined

by the FFCIC Policy.

       28.     CHESTER HECKLER is not entitled to coverage under Liability Policy

No. 0607G1695 because he was/is not an “insured” with respect to the claims asserted in

the Underlying Suit as that term is defined by the FFCIC Policy, which expressly and

unambiguously states in relevant part:

                       23. INSURED

                             c.   If the named INSURED on the coverage selection page is other than an
                                  individual, partnership or joint venture, then INSURED means:

                                  1) YOU, the named entity; and

                                  2) any executive officer, manager, director, member, stockholder or
                                     EMPLOYEE of that entity. However, he is an INSURED only
                                     with respect to the scope of his duties as an executive officer,
                                     manager, director, member, stockholder or EMPLOYEE of that


                                                  6
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 7 of 23



                                     entity. He is not an INSURED with respect to his PERSONAL
                                     LIABILITY unless PERSONAL LIABILITY is specifically
                                     purchased on an individually named basis.

                                                ***

                                 No person or organization is an INSURED with respect to the conduct
                                 of any current or past partnership, joint venture, or limited liability
                                 company that is not listed as a named INSURED in the coverage
                                 selection page or the Insured Name Schedule of this policy.

        29.      There is no coverage under Liability Policy No. 0607G1695 for the

Underlying Suit because coverage is excluded pursuant to General Policy Exclusion 5,

which expressly and unambiguously states:

General Policy         WE do not cover loss resulting directly or indirectly from one or more of the
Exclusions             following exclusions, regardless of any other causes or events contributing
                       concurrently or in any sequence to the loss:

                       5. Intentional Loss, meaning loss that results from an act committed by or at
                           the direction of any INSURED with the intent to cause loss.



        30.      There is no Section A - BODILY INJURY/PROPERTY DAMAGE

Coverage under Liability Policy No. 0607G1695 for the Underlying Suit because

coverage is excluded pursuant to exclusions 1., 2., 6., 10., 12., 21., and/or 25., which

expressly and unambiguously state, in relevant part:

Sections A and B       Sections A and B do not apply to BODILY INJURY/PROPERTY DAMAGE or
Exclusions             MEDICAL EXPENSES:

                       1.   sustained by any INSURED, including YOUR EMPLOYEES while acting
                            within the scope of their employment. This exclusion does not apply to
                            DOMESTIC EMPLOYEES and VOLUNTEER WORKERS.

                            This exclusion applies:

                            a.   whether an INSURED is liable as an employer or in any other capacity;
                                 and

                            b.   to any obligation of an INSURED to fully or partially reimburse,
                                 indemnify or contribute with another for damages arising out of
                                 BODILY INJURY to EMPLOYEES;

                       2.   sustained by any person, including an EMPLOYEE, eligible to receive any
                            benefits that an INSURED voluntarily provides or is required to provide
                            under any workers’ compensation, disability benefits, non-occupational


                                                  7
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 8 of 23



                           disability, occupational disease, unemployment compensation law or any
                           similar law.

                           This exclusion applies to any obligation of an INSURED to fully or
                           partially reimburse, indemnify or contribute with another for damages
                           arising out of BODILY INJURY to an EMPLOYEE;

                      6.   expected by, caused intentionally by or at the direction of any INSURED,
                           or resulting from intentional and malicious acts of any INSURED.

                           However, this exclusion does not apply to BODILY INJURY, PROPERTY
                           DAMAGE or MEDICAL EXPENSES arising out of the reasonable use of
                           force to protect people or property;

                      10. arising from the ownership, maintenance, operation, use, loaning, renting,
                          entrustment, supervision, occupancy, LOADING or UNLOADING of the
                          following:

                           b.   MOTOR VEHICLES;

                           d.   owned RECREATIONAL MOTOR VEHICLES if the BODILY
                                INJURY or PROPERTY DAMAGE occurs away from the insured
                                PREMISES, or if the RECREATIONAL MOTOR VEHICLE is
                                insured or required to be insured by a motor vehicle policy. This
                                exclusion does not apply to golf carts while used for golfing purposes;

                      12. due to the operation of any FARM MACHINERY, MOTOR VEHICLE,
                          RECREATIONAL MOTOR VEHICLE or watercraft while:

                           c.   used in any unlawful pursuit;

                      21. arising out of:

                           a.   the actual, alleged or threatened sexual harassment or molestation,
                                corporal punishment, or physical or mental abuse by anyone of any
                                person while in the care, custody or control of any INSURED; or

                           b.   the negligent employment, supervision, investigation, reporting or
                                failure to report to the proper authorities, or retention of any person for
                                whom any INSURED is or ever was legally responsible and whose
                                conduct would be excluded by paragraphs 21.a. above;

                      25. arising out of PERSONAL INJURY and ADVERTISING INJURY;

       31.     There is no Section F – PERSONAL INJURY/ADVERTISING INJURY

Coverage under Liability Policy No. 0607G1695 for the Underlying Suit because

coverage is excluded pursuant to exclusions 3., 5., 6., 8., 9., and/or 17., which expressly

and unambiguously state, in relevant part:

Section F             Section F – PERSONAL INJURY and ADVERTISING INJURY Liability
Personal Injury and   Coverage does not apply to:


                                                 8
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 9 of 23



Advertising Injury
Liability Coverage
Exclusions
                       3.   PERSONAL INJURY and ADVERTISING INJURY arising from the
                            ownership, operation, maintenance, use, occupancy, renting, loaning,
                            entrusting, supervision, LOADING or UNLOADING of:

                            b.   a MOTOR VEHICLE;

                            c.   a RECREATIONAL MOTOR VEHICLE;

                       5.   PERSONAL INJURY and ADVERTISING INJURY:

                            a.   to an EMPLOYEE of an INSURED if it occurs in the course of
                                 employment by the INSURED;

                            This exclusion applies:

                                 1) whether the INSURED is liable as an employer or in any other
                                    capacity; and

                                 2) to any obligation of an INSURED to fully or partially reimburse,
                                    indemnify or contribute with another for damages arising out of
                                    paragraph 5.a. or 5.b. above;

                       6.   PERSONAL INJURY and ADVERTISING INJURY sustained by any
                            person if benefits are payable or are required to be provided by an
                            INSURED under a workers’ compensation, disability benefits, occupational
                            disease, unemployment compensation or like law;

                       8.   PERSONAL INJURY and ADVERTISING INJURY caused by or at the
                            direction of an INSURED with the INSURED’S knowledge or expectation
                            that the offense would inflict injury upon a person or organization;

                       9.   PERSONAL INJURY and ADVERTISING INJURY arising out of the
                            willful violation of an ordinance, statute, or regulation by an INSURED or
                            with the INSURED’S consent;

                       17. PERSONAL INJURY arising out of:

                            a.   the actual, alleged or threatened sexual harassment or molestation,
                                 corporal punishment, or physical or mental abuse by anyone of any
                                 person while in the care, custody or control of any INSURED; or

                            b.   the negligent employment, supervision, investigation, reporting or
                                 failure to report to the proper authorities, or retention of any person for
                                 whom any INSURED is or ever was legally responsible and whose
                                 conduct would be excluded by paragraphs 17.a. above;


        32.     FFCIC is entitled to a declaration that it does not have a duty to defend

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Liability Policy No. 0607G1695.

                                                  9
     Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 10 of 23



                          Second Count – Declaratory Judgment –
                No Duty To Indemnify Under Liability Policy No. 0607G1695 –

          33.     FFCIC incorporates paragraphs 1 – 32 as if fully set forth herein.

          34.     FFCIC is entitled to a declaration that it does not have a duty to indemnify

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Liability Policy No. 0607G1695.

                          Third Count – Declaratory Judgment –
                 No Duty To Defend Under Liability Policy No. 0607G1001-

          35.     FFCIC incorporates paragraphs 1 – 34 as if fully set forth herein.

          36.     The initial grant of liability coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage expressly and unambiguously provides, in

relevant part, as follows:

Section A                WE provide coverage under Section A – BODILY INJURY/PROPERTY
Bodily Injury/           DAMAGE, if a claim is made or a SUIT is brought against an INSURED for
Property Damage          damages because of BODILY INJURY or PROPERTY DAMAGE caused by an
                         OCCURRENCE that takes place in the COVERAGE TERRITORY and to
                         which this coverage applies…

          37.     The Underlying Suit fails to trigger coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage because the Underlying Suit does not allege

damages because of “bodily injury” or “property damage” as defined by the FFCIC

Policy.

          38.     The Underlying Suit fails to trigger coverage under Section A - BODILY

INJURY/PROPERTY DAMAGE Coverage of the FFCIC Policy because any alleged

damages because of “bodily injury” or “property damage” asserted in the Underlying Suit

were not caused by an “occurrence” as defined by the FFCIC Policy.




                                               10
     Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 11 of 23



       39.     The initial grant of liability coverage under Section F – PERSONAL

INJURY/ADVERTISING INJURY Coverage expressly and unambiguously provides, in

relevant part, as follows:

Section F              WE provide coverage under Section F - PERSONAL INJURY and
Personal Injury and    ADVERTISING INJURY Liability Coverage, if a claim is made or a SUIT is
Advertising Injury     brought against an INSURED for damages because of PERSONAL INJURY or
Liability Coverage     ADVERTISING INJURY sustained by any person or organization. The offense
                       resulting in PERSONAL INJURY or ADVERTISING INJURY must be
                       committed in the COVERAGE TERRITORY during the Policy period.



       40.     The Underlying Suit fails to trigger coverage under Section F –

PERSONAL INJURY/ADVERTISING INJURY Coverage because the Underlying Suit

does not allege damages because of “Personal Injury” or “Advertising Injury” as defined

by the FFCIC Policy.

       41.     HECKLER BROTHERS, LLC and/or CHESTER HECKLER is/are not

entitled to coverage under Liability Policy No. 0607G1001 because it/he was/is not an

“insured” with respect to the claims asserted in the Underlying Suit as that term is

defined by the FFCIC Policy, which expressly and unambiguously states, in relevant part:

                       23. INSURED

                             b.   If the named INSURED on the coverage selection page is a partnership
                                  or joint venture, then INSURED means:

                                  1) You, the named partnership or joint venture;

                                  2) EMPLOYEES of the partnership or joint venture while acting
                                     within the scope of their employment; and

                                  3) any partner or member of that partnership or joint venture, but only
                                     with respect to his liability as a partner or member. He is not an
                                     INSURED with respect to his PERSONAL LIABILITY unless
                                     PERSONAL LIABILITY is specifically purchased on an
                                     individually named basis.

                                                 ***

                                  No person or organization is an INSURED with respect to the conduct
                                  of any current or past partnership, joint venture, or limited liability


                                                  11
     Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 12 of 23



                                 company that is not listed as a named INSURED in the coverage
                                 selection page or the Insured Name Schedule of this policy.



        42.      There is no coverage under Liability Policy No. 0607G1001 for the

Underlying Suit because coverage is excluded pursuant to General Policy Exclusion 5,

which expressly and unambiguously states:

General Policy         WE do not cover loss resulting directly or indirectly from one or more of the
Exclusions             following exclusions, regardless of any other causes or events contributing
                       concurrently or in any sequence to the loss:

                       5. Intentional Loss, meaning loss that results from an act committed by or at
                           the direction of any INSURED with the intent to cause loss.



        43.      There is no Section A - BODILY INJURY/PROPERTY DAMAGE

Coverage under Liability Policy No. 0607G1001 for the Underlying Suit because

coverage is excluded pursuant to exclusions 1., 2., 6., 10., 12., 21., and/or 25., which

expressly and unambiguously state, in relevant part:

Sections A and B       Sections A and B do not apply to BODILY INJURY/PROPERTY DAMAGE or
Exclusions             MEDICAL EXPENSES:

                       1.   sustained by any INSURED, including YOUR EMPLOYEES while acting
                            within the scope of their employment. This exclusion does not apply to
                            DOMESTIC EMPLOYEES and VOLUNTEER WORKERS.

                            This exclusion applies:

                            a.   whether an INSURED is liable as an employer or in any other capacity;
                                 and

                            b.   to any obligation of an INSURED to fully or partially reimburse,
                                 indemnify or contribute with another for damages arising out of
                                 BODILY INJURY to EMPLOYEES;

                       2.   sustained by any person, including an EMPLOYEE, eligible to receive any
                            benefits that an INSURED voluntarily provides or is required to provide
                            under any workers’ compensation, disability benefits, non-occupational
                            disability, occupational disease, unemployment compensation law or any
                            similar law.

                            This exclusion applies to any obligation of an INSURED to fully or
                            partially reimburse, indemnify or contribute with another for damages
                            arising out of BODILY INJURY to an EMPLOYEE;



                                                12
     Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 13 of 23



                      6.   expected by, caused intentionally by or at the direction of any INSURED,
                           or resulting from intentional and malicious acts of any INSURED.

                           However, this exclusion does not apply to BODILY INJURY, PROPERTY
                           DAMAGE or MEDICAL EXPENSES arising out of the reasonable use of
                           force to protect people or property;

                      10. arising from the ownership, maintenance, operation, use, loaning, renting,
                          entrustment, supervision, occupancy, LOADING or UNLOADING of the
                          following:

                           b.   MOTOR VEHICLES;

                           d.   owned RECREATIONAL MOTOR VEHICLES if the BODILY
                                INJURY or PROPERTY DAMAGE occurs away from the insured
                                PREMISES, or if the RECREATIONAL MOTOR VEHICLE is
                                insured or required to be insured by a motor vehicle policy. This
                                exclusion does not apply to golf carts while used for golfing purposes;

                      12. due to the operation of any FARM MACHINERY, MOTOR VEHICLE,
                          RECREATIONAL MOTOR VEHICLE or watercraft while:

                           c.   used in any unlawful pursuit;

                      21. arising out of:

                           a.   the actual, alleged or threatened sexual harassment or molestation,
                                corporal punishment, or physical or mental abuse by anyone of any
                                person while in the care, custody or control of any INSURED; or

                           b.   the negligent employment, supervision, investigation, reporting or
                                failure to report to the proper authorities, or retention of any person for
                                whom any INSURED is or ever was legally responsible and whose
                                conduct would be excluded by paragraphs 21.a. above;

                      25. arising out of PERSONAL INJURY and ADVERTISING INJURY;

       44.     There is no Section F – PERSONAL INJURY/ADVERTISING INJURY

Coverage under Liability Policy No. 0607G1695 for the Underlying Suit because

coverage is excluded pursuant to exclusions 3., 5., 6., 8., 9., and/or 17., which expressly

and unambiguously state, in relevant part:

Section F             Section F – PERSONAL INJURY and ADVERTISING INJURY Liability
Personal Injury and   Coverage does not apply to:
Advertising Injury
Liability Coverage
Exclusions
                      3.   PERSONAL INJURY and ADVERTISING INJURY arising from the
                           ownership, operation, maintenance, use, occupancy, renting, loaning,
                           entrusting, supervision, LOADING or UNLOADING of:



                                                 13
    Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 14 of 23



                           b.   a MOTOR VEHICLE;

                           c.   a RECREATIONAL MOTOR VEHICLE;

                      5.   PERSONAL INJURY and ADVERTISING INJURY:

                           a.   to an EMPLOYEE of an INSURED if it occurs in the course of
                                employment by the INSURED;

                           This exclusion applies:

                                1) whether the INSURED is liable as an employer or in any other
                                   capacity; and

                                2) to any obligation of an INSURED to fully or partially reimburse,
                                   indemnify or contribute with another for damages arising out of
                                   paragraph 5.a. or 5.b. above;

                      6.   PERSONAL INJURY and ADVERTISING INJURY sustained by any
                           person if benefits are payable or are required to be provided by an
                           INSURED under a workers’ compensation, disability benefits, occupational
                           disease, unemployment compensation or like law;

                      8.   PERSONAL INJURY and ADVERTISING INJURY caused by or at the
                           direction of an INSURED with the INSURED’S knowledge or expectation
                           that the offense would inflict injury upon a person or organization;

                      9.   PERSONAL INJURY and ADVERTISING INJURY arising out of the
                           willful violation of an ordinance, statute, or regulation by an INSURED or
                           with the INSURED’S consent;

                      17. PERSONAL INJURY arising out of:

                           a.   the actual, alleged or threatened sexual harassment or molestation,
                                corporal punishment, or physical or mental abuse by anyone of any
                                person while in the care, custody or control of any INSURED; or

                           b.   the negligent employment, supervision, investigation, reporting or
                                failure to report to the proper authorities, or retention of any person for
                                whom any INSURED is or ever was legally responsible and whose
                                conduct would be excluded by paragraphs 17.a. above;


       45.     FFCIC is entitled to a declaration that it does not have a duty to defend

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Liability Policy No. 0607G1001.

                        Fourth Count – Declaratory Judgment –
             No Duty To Indemnify Under Liability Policy No. 0607G1001 –

       46.     FFCIC incorporates paragraphs 1 – 45 as if fully set forth herein.


                                                 14
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 15 of 23



          47.       FFCIC is entitled to a declaration that it does not have a duty to indemnify

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Liability Policy No. 0607G1001.

                             Fifth Count – Declaratory Judgment –
                   No Duty To Defend Under Umbrella Policy No. 0607B1016 –

          48.       FFCIC incorporates paragraphs 1 – 47 as if fully set forth herein.

          49.       Umbrella Policy No. 0607B1016 Coverage A – Bodily Injury and

Property Damage Liability Coverage applies to “bodily injury” or “property damage”

only if caused by an “occurrence”.

          50.       The Underlying Suit fails to trigger coverage because the Underlying Suit

does not allege “bodily injury” or “property damage” caused by an “occurrence” as

defined by the FFCIC Policy.

          51.       There is no Coverage A – Bodily Injury and Property Damage Liability

Coverage under Umbrella Policy No. 0607B1016 for the Underlying Suit because

coverage is excluded pursuant to exclusions a., g., h., and/or r., which expressly and

unambiguously state, in relevant part:

2.   Exclusions

     This insurance does not apply to:

     a.   Expected Or Intended Injury

          “Bodily injury” or “property damage” expected or intended from the standpoint of the insured.
          This exclusion does not apply to “bodily injury” resulting from the use of reasonable force to
          protect persons or property.

     g.   Employer’s Liability

          “Bodily injury” to:

          (1) An “employee” of the insured arising out of and in the course of:

                (a) Employment by the insured; or

                (b) Performing duties related to the conduct of the insured’s business; or

                                                       15
        Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 16 of 23




         (2) The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph
             (1) above.

         This exclusion applies whether the insured may be liable as an employer or in any other capacity,
         and to any obligation to share damages with or repay someone else who must pay damages
         because of the injury.

                                                     ***
         This exclusion does not apply to the extent that valid “underlying insurance” for the employer’s
         liability risks described above exists or would have existed but for the exhaustion of underlying
         limits for “bodily injury”. To the extent this exclusion does not apply, the insurance provided for
         under this Coverage Part for the employer’s liability risks described above will follow the same
         provisions, exclusions and limitations that are contained in the applicable “underlying insurance”,
         unless otherwise directed by this insurance.

   h.    Employment-related Practices

         “Bodily injury” to:

         (1) A person arising out of any:

                                                    ***
               (b) Termination of that person’s employment; or

               (c) Employment-related practices, policies, acts or omissions, such as coercion, demotion,
                   evaluation, reassignment, discipline, defamation, harassment, humiliation, discrimination
                   or malicious prosecution directed at that person; or

                                                   ***
         This exclusion applies whether the insured may be liable as an employer or in any other capacity,
         and to any obligation to share damages with or repay someone else who must pay damages
         because of the injury.

   r.    Personal And Advertising Injury

         “Bodily injury” arising out of “personal and advertising injury”.



         52.       Umbrella Policy No. 0607B1016 Coverage B – Personal and Advertising

Injury Liability Coverage applies to “personal and advertising injury” caused by an

offense arising out of the Named Insured’s business.

         53.       The Underlying Suit fails to trigger coverage because the Underlying Suit

does not allege “personal and advertising injury” caused by an offense arising out of the

Named Insured’s business as defined by the FFCIC Policy.




                                                     16
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 17 of 23



          54.         There is no Coverage B – Personal and Advertising Injury Liability

Coverage under Umbrella Policy No. 0607B1016 for the Underlying Suit because

coverage is excluded pursuant to exclusions a.1, a.4, and/or a.14., which expressly and

unambiguously state, in relevant part:

2.   Exclusions

     This insurance does not apply to:

     a.   “Personal and advertising injury”:

          (1) Knowing Violation Of Rights Of Another

                Caused by or at the direction of the insured with the knowledge that the act would violate the
                rights of another and would inflict “personal and advertising injury”.

                                                        ***
          (4) Criminal Acts

                Arising out of a criminal act committed by or at the direction of the insured.

          (14) Employment-Related Practices

                To:

                (a) A person arising out of any:

                      (ii) Termination of that person’s employment; or

                      (iii) Employment-related practices, policies, acts or omissions, such as coercion,
                            demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation,
                            discrimination or malicious prosecution directed at that person; or

                (b) The spouse, child, parent, brother or sister of that person as a consequence of “personal or
                    advertising injury: to that person at whom any of the employment-related practices
                    described in Paragraph (i), (ii) or (iii) above is directed.

                This exclusion applies whether the injury-causing event described in Paragraph (i), (ii) or (iii)
                above occurs before employment, during employment or after employment of that person.

                This exclusion applies whether the insured may be liable as an employer or in any other
                capacity, and to any obligation to share damages with or repay someone else who must pay
                damages because of the injury.

          55.         There is no coverage under Umbrella Policy No. 0607B1016 for the

Underlying Suit because coverage is excluded pursuant to the Abuse or Molestation




                                                        17
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 18 of 23



Exclusion Endorsement and/or the Punitive and Exemplary Damage Exclusion

Endorsement, which expressly and unambiguously state, in relevant part:

                               EXCLUSION – ABUSE OR MOLESTATION

The following exclusion is added:

A. This policy does not apply to “bodily injury”, “property damage” or “personal and advertising injury”
   arising out of:

     1.   The actual, alleged or threatened abuse or molestation by anyone of any person while in the care,
          custody or control of any insured, or

     2.   The negligent employment, supervision, investigation, reporting to the property (sic) authorities,
          or failure to so report, or retention of a person for whom any insured is or ever was legally
          responsible and whose conduct would be excluded by Paragraph 1. above.

                         PUNITIVE AND EXEMPLARY DAMAGE EXCLUSION

The following exclusion is added:

This insurance does not apply to any costs, interest, or damages attributable to punitive or exemplary
damages.

          56.       HECKLER BROTHERS, LLC and/or CHESTER HECKLER is/are not

entitled to coverage under Umbrella Policy No. 0607B1016 because it/he was/is not an

“insured” with respect to the claims asserted in the Underlying Suit as that term is

defined by the FFCIC Policy, which expressly and unambiguously states, in relevant part:

SECTION II – WHO IS AN INSURED

1.   Except for liability arising out of the ownership, maintenance or use of “covered autos”:

     a.   If you are designated in the Declarations as:

          (1) An individual, you and your spouse are insureds, but only with respect to the conduct of a
              business of which you are the sole owner.

                                                      ***
     b.   Each of the following is also an insured:

          (1) Your “volunteer workers” only while performing duties related to the conduct of your
              business, or your “employees”, other than either your “executive officers” (if you are an
              organization other than a partnership, joint venture or limited liability company) or managers
              (if you are a limited liability company), but only for acts within the scope of their employment
              by you or while performing duties related to the conduct of your business. However, none of
              these “employees” or “volunteer workers” are insureds for:

                (a) “Bodily injury” or “personal and advertising injury”:


                                                      18
      Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 19 of 23




                  (i) To you, to your partners or members (if you are a partnership or joint venture), to
                      your members (if you are a limited liability company), to a co-“employee” I the
                      course of his or her employment or performing duties related to the conduct of your
                      business or to your other “volunteer workers” while performing duties related to the
                      conduct of your business;

                                                     ***
No person or organization is an insured with respect to the conduct of any current or past partnership, joint
venture or limited liability company that is not shown as a Named Insured in the Declarations.

         57.      FFCIC has no duty to defend under Umbrella Policy No. 0607B1016

when “underlying insurance” provides coverage, unless the “underlying insurance” limits

have been exhausted.

         58.      FFCIC is affording a defense to CHESTER HECKLER, LLC pursuant to

“underlying insurance”.

         59.      FFCIC is affording a defense to CHESTER HECKLER pursuant to

“underlying insurance”.

         60.      The limits of “underlying insurance” have not been exhausted.

         61.      FFCIC is entitled to a declaration that it does not have a duty to defend

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Umbrella Policy No. 0607B1016.

                            Sixth Count – Declaratory Judgment –
                No Duty To Indemnify Under Umbrella Policy No. 0607B1016 –

         62.      FFCIC incorporates paragraphs 1 – 61 as if fully set forth herein.

         463.     FFCIC is entitled to a declaration that it does not have a duty to indemnify

HECKLER BROTHERS, LLC and/or CHESTER HECKLER in the Underlying Suit

under Umbrella Policy No. 0607B1016.




                                                     19
Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 20 of 23



                       [Intentionally Blank]




                               20
        Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 21 of 23



WHEREFORE, FFCIC respectfully requests a judgment against the Defendants as

follows:

         (a)   Declaring that FFCIC is not obligated to defend HECKLER BROTHERS,

LLC under Liability Policy No. 0607G1695 as to the allegations against it in the

Underlying Suit;

         (b)   Declaring that FFCIC is not obligated to defend CHESTER HECKLER

under Liability Policy No. 0607G1695 as to the allegations against him in the Underlying

Suit;

         (c)    Declaring that FFCIC is not obligated to indemnify HECKLER

BROTHERS, LLC under Liability Policy No. 0607G1695 as to the allegations against it

in the Underlying Suit;

         (d)   Declaring that FFCIC is not obligated to indemnify CHESTER

HECKLER under Liability Policy No. 0607G1695 as to the allegations against him in the

Underlying Suit;

         (e)   Declaring that FFCIC is not obligated to defend HECKLER BROTHERS,

LLC under Liability Policy No. 0607G1001 as to the allegations against it in the

Underlying Suit;

         (f)   Declaring that FFCIC is not obligated to defend CHESTER HECKLER

under Liability Policy No. 0607G1001 as to the allegations against him in the Underlying

Suit;

         (g)    Declaring that FFCIC is not obligated to indemnify HECKLER

BROTHERS, LLC under Liability Policy No. 0607G1001 as to the allegations against it

in the Underlying Suit;



                                          21
     Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 22 of 23



       (h)     Declaring that FFCIC is not obligated to indemnify CHESTER

HECKLER under Liability Policy No. 0607G1001 as to the allegations against him in the

Underlying Suit;

       (i)     Declaring that FFCIC is not obligated to defend HECKLER BROTHERS,

LLC under Umbrella Policy No. 0607B1016 as to the allegations against it in the

Underlying Suit;

       (j)     Declaring that FFCIC is not obligated to defend CHESTER HECKLER

under Umbrella Policy No. 0607B1016 as to the allegations against him in the

Underlying Suit;

       (k)     Declaring that FFCIC is not obligated to indemnify HECKLER

BROTHERS, LLC under Umbrella Policy No. 0607B1016 as to the allegations against it

in the Underlying Suit;

       (l)     Declaring that FFCIC is not obligated to indemnify CHESTER

HECKLER under Umbrella Policy No. 0607B1016 as to the allegations against him in

the Underlying Suit;

       (m)     Awarding FFCIC its attorneys’ fees and costs in this action; and

       (n)     Awarding such other and further relief allowed by law and/or equity as the

Court deems just and proper.



DATED:         Hartford, Connecticut
               February 21, 2020




                                           22
Case 3:20-cv-00243-KAD Document 1 Filed 02/21/20 Page 23 of 23




                               Plaintiff,
                               FARM FAMILY CASUALTY
                               INSURANCE COMPANY,
                               By Its Attorney:


                               /s/   Kelly E. Petter
                               Kelly E. Petter, Esquire (ct29762)
                               kpetter@hassettanddonnelly.com
                               Hassett and Donnelly, P.C.
                               185 Asylum Street, 26th Floor
                               Hartford, CT 06103
                               P: (860) 247-0644
                               F: (860) 247-0653




                              23
